     Case 4:19-cv-03646 Document 6 Filed on 10/23/19 in TXSD Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION



Kathryn Phillips, et al.                 §
                                         §
versus                                   §             Case Number: 4:19−cv−03646
                                         §
United Property & Casualty Insurance     §
Company

                           Notice of Reassignment

       Pursuant to Special Order No. 2019−4, this case is reassigned to the docket of
United States District Judge Charles Eskridge. Deadlines in scheduling orders remain
in effect, and all court settings are vacated.


Date: October 23, 2019
                                                              David J. Bradley, Clerk
